DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Specification	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 1-8, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,180,497 (“Sato”), as evidenced by admissions in the Instant Application.	3
B. Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of US 2018/0082898 (“Schulze”).	10
IV. Allowable Subject Matter	12
V. Double Patenting	13
VI. Pertinent Prior Art	13
Conclusion	14


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Specification
The disclosure is objected to because of the following informalities: 
In each of paragraphs [0084] and  [0087] replace “5*1016cm-3” with “5*1016 cm-3” to provide correct superscripts and spacing.
Appropriate correction is required.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-8, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,180,497 (“Sato”), as evidenced by admissions in the Instant Application.
With regard to claim 1, Sato discloses “EXAMPLE 3” at columns 16-17 at, e.g. Figs. 4A-4I,
1. A method of forming a semiconductor device, the method comprising: 
[1a] forming a first semiconductor layer [i.e. “epitaxial silicon layer having a boron concentration of 3×1018/cm3”; col. 16, lines 45-50] on a semiconductor substrate [i.e. “boron-doped 8-inch (100) Si wafer”; col. 16, lines 43-44], 
[1b] the first semiconductor layer being of the same dopant type [i.e. boron] as the semiconductor substrate, 
[1c] the first semiconductor layer having a higher dopant concentration [i.e. 3×1018/cm3] than the semiconductor substrate [i.e. “resistivity of 10 Ω·cm” which is a boron doping concentration of < 2×1015/cm3 as evidenced by the Instant Application at ¶¶ 29 and 68 and each of Figs. 6-8, which indicate that the boron doping concentration for 8 Ω·cm is about 2×1015/cm3]; 
[2] increasing the porosity of the first semiconductor layer [“the wafer surface was anodized in a solution of hydrofluoric acid of 49 wt. % HF concentration and ethyl alcohol mixed at the ratio of 2:1 to form a porous silicon layer having a thickness of 10 µm on the surface”; col. 16, lines 54-57]; 
[3] first annealing the first semiconductor layer at a temperature of at least 1050°C [“The atmosphere in the furnace was replaced by hydrogen, and the temperature was increased up to 1150° C. and maintained for two hours”; col. 17, lines 16-18]; 
[4] forming a second semiconductor layer on the first semiconductor layer [“These wafers were installed in an epitaxial growth apparatus and a single-crystal silicon layer [2 µm thick] was formed”; col. 17, lines 23-31]; and 
[5] separating the second semiconductor layer [i.e. the 2-µm thick single-crystal silicon layer] from the semiconductor substrate by splitting within the first semiconductor layer as shown in Figs. 4E-4I col. 5, line 61 to col. 6, lines 26].  
With regard to feature [5] of claim 1, Sato does not discuss any further processing of the structure of Example 3 at columns 16-17 after the second semiconductor layer, i.e. the 2-µm thick single-crystal silicon layer, is grown.  However, the entire point of the structure of Example 3 is to grow said single-crystal silicon layer 3 grown on the porous silicon layer 2 for transfer to a “second member 5” as shown in the processes in each of Figs. 4A-4I, Figs. 5A-5F, 6A-6H, and 7A-7H.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to separate the second semiconductor layer 3 formed in Example 3 by splitting within the first semiconductor layer, i.e. the porosified, epitaxial silicon layer 2 of Example 3, in order to transfer the second semiconductor layer 3 onto second substrate 5, as taught in each of Figs. 4A-4I, Figs. 5A-5F, 6A-6H, and 7A-7H, as is the purpose of the invention in Sato.
This is all of the features of claim 1.

Claims 2 and 5 reads,
2. The method of claim 1, wherein the first annealing of the first semiconductor layer is done in an atmosphere including at least one material from the group nitrogen and argon.  
5. The method of claim 1, wherein the first annealing is performed in an atmosphere including argon but lacking nitrogen.  
Example 3 uses a hydrogen atmosphere at 1150° C for two hours.  However, Sato further teaches that argon can be used, stating in this regard,
When a surface comprising steps and terraces is to be formed by means of heat treatment, oxygen near a surface of a substrate can be diffused to the exterior to reduce the concentration of oxygen. Certain heat treatment can eliminate oxygen deposits present near a surface of a CZ silicon wafer substrate. The oxygen deposits are removed by means of etching with HF used for anodization, and therefore pores in the porous silicon may be enlarged. The heat treatment can prevent such local enlargement of the pores. In particular, heat treatment in a hydrogen atmosphere or an inert gas atmosphere containing, for example, argon can reduce the concentration of oxygen and the density of oxygen deposits and is preferably used for the present invention.  The heat treatment in hydrogen is typically carried out with 100% hydrogen at 1200° C. for 1 hour. Similar effects can be obtained even at about 1100° C.
(Sato: col. 5, lines 20-35; emphasis added)
Thus, the hydrogen anneal in Example 3 is the same as that described more generally in the passage at column 5.
As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use argon instead of hydrogen for the annealing at 1150° C for two hours because Sato explains that argon is a suitable substitute for the same purpose for which hydrogen is used.  As such the selection of argon versus hydrogen amounts to obvious material choice at the explicit suggestion in Sato.  (See MPEP 2144.07.)

Claims 3 and 4 reads,
3. The method of claim 1, further comprising decreasing the dopant concentration of the first semiconductor layer so that the dopant concentration of the first semiconductor layer is 5*1016 cm-3 or less.  
4. The method of claim 1, further comprising decreasing the dopant concentration of the first semiconductor layer by at least 15%.  
As explained above, Sato uses an 1150° C-annealing for two hours in a hydrogen or argon atmosphere, which are the same conditions of temperature, time, and atmosphere (hydrogen or argon) as those explained in the Instant Application for achieving the claimed results in claims 3 and 4.  (See Instant Specification at paragraphs [0042] and [0046]-[0050] and Fig. 8.)  Based on the evidence, then, it is held, absent evidence to the contrary, that the boron dopant concentration is decreased by the amounts in claims 3 and 4.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claim 6, Sato further discloses, 
6. The method of claim 1, wherein the first annealing is performed at a temperature of 1300°C or less [i.e. 1150° C (supra)].

Claims 7 and 8 read,
7. The method of claim 1, further comprising smoothing the surface of the first semiconductor layer before forming the second semiconductor layer.  
8. The method of claim 7, wherein the smoothing is performed at the same time as or after decreasing the dopant concentration of the first semiconductor layer.  
The annealing in hydrogen in Example 3 at 1150° C in hydrogen for two hours seals or removes the pores at the surface of the porous layer, thereby inherently smoothing the surface of the porous layer before the second semiconductor layer is formed, as explained at col. 17, lines 16-22 of Sato.  In addition, the conditions in Sato are the same as those disclosed in the Instant Application for providing “pore reorganization” and surface smoothing (Instant Specification: ¶¶ 48-50).  Based on the evidence, then, it is held, absent evidence to the contrary, that the same annealing in Sato that decreases the dopant concentration also smooths the surface of the porous, boron-doped epitaxial silicon layer, i.e. the claimed “first semiconductor layer”.

With regard to claim 12, Sato further discloses,
12. The method of claim 1, wherein forming the first semiconductor layer [i.e. “epitaxial silicon layer having a boron concentration of 3×1018/cm3”; col. 16, lines 45-50] on the semiconductor substrate comprises: 
[1] providing a semiconductor substrate [i.e. “boron-doped 8-inch (100) Si wafer”; col. 16, lines 43-44]; and 
[2] doping an upper portion of the semiconductor substrate.  
With regard to feature [2] of claim 12, Sato does not give the temperature at which the claimed first semiconductor layer, i.e. the “epitaxial silicon layer having a boron concentration of 3×1018/cm3” is grown.  However, Sato provides epitaxial growth temperatures of 900 °C (col. 15, lines 42-46), 1040 °C (col. 16, lines 19-23), 1080 °C (col. 17, lines 23-26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a temperature of e.g. 900 °C or 1040 °C or 1080 °C because Sato teaches that these are temperatures are suitable for growth of epitaxial silicon. 
It is held, absent evidence to the contrary, that the temperature at which the boron-doped epitaxial silicon layer may be formed inherently allows that boron from the diborane to diffuse into the surface of the Si wafer.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Claim 13 reads,
13. The method of claim 1, wherein decreasing the dopant concentration includes causing the first semiconductor layer to out diffuse the dopants.  
This feature is inherent based on the same evidence as explained under claim 3, above.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 14 and 15, Sato further discloses,
14. The method of claim 1, wherein the second semiconductor layer is an epitaxial layer  [again, Sato at col. 17, lines 23-31].  
15. The method of claim 1, wherein the dopant type is p-type [i.e. boron (supra)].  

With regard to claim 16, Sato further discloses,
16. The method of claim 1, further comprising forming an electrical element of the semiconductor device [e.g. an FET] on the second semiconductor layer [i.e. the nonporous epitaxially grown semiconductor layer] before separating the second semiconductor layer from the semiconductor substrate [Sato: col. 8, lines 23-38, especially “The nonporous layer may have semiconductor devices such as FETs (Field Effect Transistors) formed therein in advance” (emphasis added)].  

Claim 18 reads,
18. A method of forming a semiconductor device, the method comprising: 
[1a] forming a first semiconductor layer on a semiconductor substrate, 
[1b] the first semiconductor layer being of the same dopant type as the semiconductor substrate,
[1c] the first semiconductor layer having a higher dopant concentration than the semiconductor substrate; 
[2] increasing the porosity of the first semiconductor layer; 
[3] first annealing the first semiconductor layer in an atmosphere including at least one material from the group nitrogen and argon; 
[4] forming a second semiconductor layer on the first semiconductor layer; and 
[5] separating the second semiconductor layer from the semiconductor substrate by splitting within the first semiconductor layer.  
Each of the features of claim 18 has been addressed above under claims 1, 2, and 5. 

Claim 19 reads,
19. A method of forming a semiconductor device, the method comprising: 
[1a] forming a first semiconductor layer on a semiconductor substrate, 
[1b] the first semiconductor layer being of the same dopant type as the semiconductor substrate,
[1c] the first semiconductor layer having a higher dopant concentration than the semiconductor substrate; 
[2] increasing the porosity of the first semiconductor layer; 
[3] decreasing the dopant concentration of the first semiconductor layer so that the dopant concentration of the first semiconductor layer is 5*1016 cm-3 or less; 
[4] forming a second semiconductor layer on the first semiconductor layer; and 
[5] separating the second semiconductor layer from the semiconductor substrate by splitting within the first semiconductor layer.  
Each of the features of claim 19 has been addressed above under claims 1 and 3. 

Claim 20 reads,
20. A method of forming a semiconductor device, the method comprising: 
[1a] forming a first semiconductor layer on a semiconductor substrate, 
[1b] the first semiconductor layer being of the same dopant type as the semiconductor substrate,
[1c] the first semiconductor layer having a higher dopant concentration than the semiconductor substrate; 
[2] increasing the porosity of the first semiconductor layer; 
[3] decreasing the dopant concentration of the first semiconductor layer by at least 15%; 
[4] forming a second semiconductor layer on the first semiconductor layer; and 
[5] separating the second semiconductor layer from the semiconductor substrate by splitting within the first semiconductor layer.
Each of the features of claim 20 has been addressed above under claims 1 and 4. 

B. Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of US 2018/0082898 (“Schulze”).
Claims 16 and 17 read,
16. The method of claim 1, further comprising forming an electrical element of the semiconductor device on the second semiconductor layer before separating the second semiconductor layer from the semiconductor substrate.  
17. The method of claim 1, wherein the semiconductor device to be formed comprises a breakdown voltage of at least 50V.  
The prior art of Sato, as evidenced by admissions in the Instant Application, as explained above, discloses each of the features of claim 1. 
As explained above, Sato teaches that the epitaxially-grown single crystal silicon layer, i.e. the claimed “second semiconductor layer” is for fabricating a semiconductor devices that may be formed in advance (Sato: col. 8, lines 23-38).  See Sato also at the paragraph bridging cols. 12-13; and col. 14, lines 7-11).
Sato does not indicate that the semiconductor device has a breakdown voltage of at least 50 V as required by claim 17.
Schulze, like Sato, teaches a method of making a semiconductor device including forming the semiconductor device in an epitaxially-grown semiconductor layer (e.g. silicon) grown on a semiconductor wafer (e.g. silicon) prior to the splitting of the epitaxial layer from the semiconductor substrate on which it was grown (Schulze: Figs. 1-3; ¶¶ 42-43, 52-60).  In addition, Schulze teaches that the semiconductor may be  a power device such as a power FET (Schulze: ¶¶ 42, 60) and states that “[a] power semiconductor device and/or the vertical electrical element arrangement (e.g. transistor arrangement/structure or diode arrangement/structure) of the power semiconductor device may have a breakdown voltage or blocking voltage of more than 10V (e.g. a breakdown voltage of 10 V, 20 V or 50V), more than 100 V (e.g. a breakdown voltage of 200 V, 300 V, 400V or 500V) or more than 500 V (e.g. a breakdown voltage of 600 V, 700 V, 800V or 1000V) or more than 1000 V (e.g. a breakdown voltage of 1200 V, 1500 V, 1700V, 2000V, 3300V or 6500V), for example.” (Schulze: ¶ 60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make a power semiconductor device such as a vertical FET or vertical diode having a breakdown voltage of at least 50 V, as taught in Schulze, in the epitaxially-grown, single-crystal silicon layer of Sato (i.e. the claimed “second semiconductor layer”) before splitting the of said single-crystal silicon layer at the porous silicon layer, because each of Sato and Schulze teach that the semiconductor devices can be formed in advance of the splitting, i.e. the transfer of the semiconductor device to a second substrate, and because Schulze teaches that the sequence and process is suitable for making power semiconductor devices having breakdown voltages of at least 50 V.
This is all of the features of claims 16 and 17.

IV. Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 9 reads,
9. The method of claim 1, further comprising 
[1] a second annealing in an atmosphere of hydrogen, 
[2] the second annealing performed after the first annealing but before forming the second semiconductor layer.  
The prior art does not reasonably teach or suggest --in the context of claim 9-- the features recited in claim 9.  Sato teaches that the annealing process that seals the pores and smooths the surface of the porous silicon layer are achieved in hydrogen or argon atmospheres (supra).  As such, there would be no reason to separate the single annealing process of Sato into two different annealing processes, as required by claim 9.  
Claims 10 and 11 depend from claim 9 and would be allowable for including the same allowable features as claim 9.

V. Double Patenting
Applicant is advised that should claims 3 or 4 be found allowable, claims 19 and 20, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

VI. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
US 2016/0268123 (“de Souza”) is cited for teaching a method of forming a semiconductor device including forming epitaxial first 104, second 106, and third 108 semiconductor layers on a p-doped silicon substrate 102 (de Souza: ¶¶ 21-24; Fig. 1).  The second semiconductor layer 106 is heavily doped with boron, and is subsequently made a porous silicon layer 116 by anodization in an HF bath (de Souza: ¶¶ 26-28; Fig. 2).  Subsequently an anneal in a hydrogen atmosphere is performed which reduces the boron in the third semiconductor layer 108 (de Souza: ¶ 29). 
US 6,143,629 (“Sato”) is cited for disclosing similar processing as in the Sato patent (US 6,180,497) used to reject the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814